DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dr. Jaskiranjit Kang and Patrick Keane on 05/25/2022.

The application has been amended as follows: 
Replace Claim 18 with the following:
“The process according to claim 1, wherein the cracking product or a fraction thereof is utilized as a fuel or a fuel component.”

Replace Claim 19 with the following: 
“The process according to claim 18, wherein the fraction of the cracking product is a fraction boiling in a gasoline range and/or a middle distillate range.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 09 May 2022, with respect to the 103 rejection over Wormsbecher as evidenced by Holmbom have been fully considered and are persuasive. The instant specification provides evidence of unexpected results of the combination of pyrolysis liquid with a tall oil derivative, which overcomes the rejection.  The 103 rejection of claims 1-13 and 15-20 has been withdrawn. The amendment to claim 1 filed 09 May 2022 overcomes a remaining objection issue as discussed in the Interview of 20 April 2022. 
The prior art of record does not teach or suggest the claimed process comprising catalytic cracking of a combination of pyrolysis liquid and tall oil at a temperature of 460-600°C and at a catalyst to oil ratio of 3 or more.
The closest prior art is Wormsbecher et al. (WO 2010/068255).
Wormsbecher teaches a process for catalytic cracking of a feed comprising a bio-renewable feed (paragraph [0001]) comprising tall oil and where pyrolysis oils can also be used as a portion of the feedstock (paragraph [0026]). However, Wormsbecher does not explicitly teach the combination of tall oil and pyrolysis oil, and does not show the benefits of a combined feed, as shown in Applicant’s specification. Therefore, Wormsbecher no longer renders the claims obvious, and the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772